          Case 1:21-cv-00314-CKK Document 9-2 Filed 05/04/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                      )
Severino,                                             )
                                                      )
                 Plaintiff,                           )
                                                      )
                 v.                                   )       No. 1:21-CV-314
                                                      )
Biden, et al.,                                        )
                                                      )
                 Defendants.                          )
                                                      )

  DECLARATION OF CHRISTOPHER D. DODGE IN SUPPORT OF DEFENDANTS’
                       MOTION TO DISMISS

        I, Christopher D. Dodge, make the following declaration in lieu of affidavit in accordance

with the provisions of 28 U.S.C. § 1746. I understand that my declaration may be introduced into

the record of the above captioned action, or any other grievance, administrative proceeding, or suit

pending in a court of law.

        1.       I am a Trial Attorney in the Federal Programs Branch of the Civil Division of the

United States Department of Justice. I am a member of the bar in the State of New York and

Commonwealth of Massachusetts. This declaration is submitted in support of Defendants’ Motion

to Dismiss. The facts set forth in this declaration are within my personal knowledge and, if called

as a witness in this matter, I could and would testify to the following:

        2.       Attached hereto as Exhibit A is a true and correct copy of Severino’s Standard

Form 50 reflecting his date of appointment and resignation from the United States Department of

Health and Human Services. Severino’s social security number, birthdate, salary, and home

address have been redacted.




                                                  1
         Case 1:21-cv-00314-CKK Document 9-2 Filed 05/04/21 Page 2 of 3




       3.      Attached hereto as Exhibit B is a true and correct copy of the January 16, 2021

appointment affidavit reappointing Severino as a member of the Council of the Administrative

Conference of the United States (“ACUS”).

       4.      Attached hereto as Exhibit C is a true and correct copy of a February 4, 2021 email

from Matthew L. Wiener, Executive Director of ACUS, to the staff of ACUS announcing, inter

alia, Severino’s removal from the Council and the filing of this lawsuit.

       5.      Attached hereto as Exhibit D is a true and correct copy of a February 3, 2021 email

from Gautam Raghavan to Severino indicating that his appointment to the ACUS Council was

terminated by President Biden. Raghavan and Severino’s email addresses have been redacted.

       6.      Attached hereto as Exhibit E is a true and correct copy of a February 3, 2021 email

from Jennifer Dickey to Raghavan, as well as a true and correct copy of a February 3, 2021

resignation letter than Dickey attached to the email. Raghavan and Dickey’s email addresses have

been redacted in the email and Dickey’s home address has been redacted in the letter.

       7.      Attached hereto as Exhibit F is a true and correct copy of a February 3, 2021 email

from Raghavan to Daniel Epstein indicating that his appointment to the ACUS Council was

terminated by President Biden. Raghavan and Epstein’s email addresses have been redacted.

       8.      Attached hereto as Exhibit G is a true and correct copy of a February 3, 2021 email

from Raghavan to Andrew Kloster indicating that his appointment to the ACUS Council was

terminated by President Biden. Raghavan and Kloster’s email addresses have been redacted.

       9.      Attached hereto as Exhibit H is a true and correct copy of an October 11, 1972

letter from Leon Ulman, Deputy Assistant Attorney General in the Office of Legal Counsel, to

then-Chairman of the ACUS Council Antonin Scalia.




                                                2
         Case 1:21-cv-00314-CKK Document 9-2 Filed 05/04/21 Page 3 of 3




Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing declaration is
true and correct. Executed in Washington, D.C., on May 4, 2021.




                                             /s/ Christopher D. Dodge
                                             Christopher D. Dodge




                                                3
